MEMORANDUM **
We expand the certifícate of appealability to encompass the issue of whether Francis exhausted his claims that his Sixth Amendment rights to an impartial jury and to a unanimous jury were violated. See 9th Cir. R. 22-1. Francis fairly presented these claims in his state appeals by citing federal case law. See Lyons v. Crawford, 232 F.3d 666, 670 (9th Cir.2000), as amended by 247 F.3d 904 (9th Cir.2001). Francis’s claims are therefore exhausted.
We reverse the district court’s dismissal without prejudice and remand for further proceedings consistent with out holding.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.